Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations in moving towards an allowance would be to clarify the role of first, second and third images specifically as each relates to one another as well as the advantage of said role or relationship.  Furthermore, the additional embodiment of simply adding limitations directed towards a switching from a sleep mode to a wakeup mode is disclosed in GASKAMP et al. (Pub. No:  US 2016-0277688) and would not further allowance if proposed in a potential amendment  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 1-2, 6-8, 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 7 recite ‘pre-store second image’ and ‘transmit the third image’ whereby it is unclear from the claimed invention that only the second image is pre-stored and only the third image is transmitted.  For the purpose of this examination, the claims will be construed as first, second and third images may be pre-stored and first, second and third images may be transmitted.  In addition, Claims 1 and 7 are objected to for reciting ‘processor is awaked’ and will be construed for correct grammar ‘processor is awakened’ or ‘processor is awake’.  Appropriate correction is required.

Claims 2 and 8 recite ‘pre-stored second image transmitted’ whereby it is unclear from the claimed invention that only the second image is transmitted.  For the purpose of this examination, the claims will be construed as first, second and third images may be transmitted.  In addition, Claims 2 and 8 are objected to for reciting ‘processor is awaked’ and will be construed for correct grammar ‘processor is awakened’ or ‘processor is awake’.  Appropriate correction is required.

Claims 6 and 12 recite ‘processor processes the third image transmitted from the sensor array when being awaked, and then processes the pre-stored second image transmitted from the memory’ whereby Claims 1 and 7 (from which Claims 6 and 12, respectfully, depend from) do not recite that the pre-stored second image had been previously transmitted (as in Claims 2 and 8).  For the purpose of this examination, the claims will be construed as first, second and third images may be previously transmitted.   In addition, Claims 6 and 12 are objected to for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US Pub. No.: 2016-0110973) in view of TANIGUCHI (US Pub. No.: US Pub. No.: 2014-0303435).

As per Claim 1 CHO discloses A smart motion detection device, comprising (Figs. 1-2, 5-7 monitor objects in the FOV of camera and generate an alarm if object still present [Abstract] [0017-0018]):
 a memory (at least storage unit 220); a processor (at least unit 230); 
and a sensor array coupled to the memory and the processor (Figs. 1-7 memory storage unit 220 pre-store the images and coupled to camera via , the sensor array being adapted to continuously capture a first image, a second image and a third image (Figs. 2, 5-7 sensor array image pickup modules 211 in Fig. 2 for coupling and Fig. 7 for embodiment of at least 3 cameras 300 in array [0017-0018] [0029]), 
pre-store the second image that is captured (Figs. 1-7 memory storage unit 220 pre-store the images and coupled to camera via control unit 230 [Abstract] [0030-0031] [0040-0042]) after an event of the object is detected and simultaneously awake the processor (Figs. 1-7 monitor objects in the FOV of camera and generate an alarm as awaken by processor [Abstract] [0017-0018] continue to capture [0029] after receiving the first prevention alarm signal – continue to capture FOV for existence of object [0051-0052]). 
CHO does not disclose but TANIGUCHI disclose capture images in sequence (Figs 2-3 [0009] [0040]); and then transmit the third image that is captured after the processor is awaked to the processor (Figs. 2-3, 13, 15 all image data is transferred via the control unit to the processing apparatus 5 from the memory 33 [0046] once/after the processor is awakened by data transmitting unit 34 / receiving device 3 [0046] [0051] – at least three images captured in sequence [0009] [0040]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include capture images in sequence; and then transmit the third image that is captured after the processor is awaked to the processor as taught by TANIGUCHI into the 

As per Claim 2 CHO discloses The smart motion detection device of claim 1, wherein the pre-stored second image (See said analysis for Claim 1) 
CHO does not disclose but TANIGUCHI discloses image is transmitted from the memory to the processor after the processor is awaked (Figs. 2-3, 13, 15 image data is transferred via the control unit to the processing apparatus 5 from the memory 33 [0046] once/after the processor is awakened by data transmitting unit 34 / receiving device 3 [0046] [0051]) (The motivation that applied in Claim 1 applies equally to Claim 2). 


As per Claim 6 CHO discloses The smart motion detection device of claim 1, wherein 
process the third image transmitted from the sensor array when being awaked (Figs. 2-3, 7 at least three cameras 300 sensor arrays – three 
CHO does not disclose but TANIGUCHI discloses the processor then processes the pre-stored second image transmitted from the memory (Figs. 2-3, 13, 15 all image data is transferred via the control unit to the processing apparatus 5 from the memory 33 as pre-stored [0046] at least two images [0009] [0040]) (The motivation that applied in Claim 1 applies equally to Claim 6). 


As per Claim 7 CHO discloses A determining method applied to a smart motion detection device (Figs. 1-7 [Abstract] [0017-0018]) having a memory, a processor and a sensor array coupled to each other (See said analysis for Claim 1), the determining method comprising (See said analysis for Claim 1): 
the sensor array continuously capturing a first image, a second image and a third image (See said analysis for Claim 1); 
pre-storing the second image that is captured after an event of the object is detected and awaking the processor (See said analysis for Claim 1); 
CHO does not disclose but TANIGUCHI disclose capture images in sequence (See said analysis for Claim 1); and transmitting the third image that is captured after the processor is awaked to the processor (See said analysis for Claim 1)

 As per Claim 8 CHO discloses The determining method of claim 7, wherein the pre-stored second image (See said analysis for Claim 2) 

CHO does not disclose but TANIGUCHI discloses image is transmitted from the memory to the processor after the processor is awaked (See said analysis for Claim 2). 

As per Claim 12 CHO discloses The determining method of claim 7, wherein 
process the third image transmitted from the sensor array when being awaked (See said analysis for Claim 6)
CHO does not disclose but TANIGUCHI discloses the processor then processes the pre-stored second image transmitted from the memory (See said analysis for Claim 6)


Claims 3-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US Pub. No.: 2016-0110973) in view of TANIGUCHI (US Pub. No.: 2014-0303435), Claims 1-2, 6-8, 12, and further in view of GASKAMP et al. (US 2016-0277688).


As per Claim 3 CHO discloses The smart motion detection device of claim 1, wherein the event is detected when an alarm signal is received (Figs. 2-3, 7 alarm generation unit 250 – event detected camera view may be obfuscated [0029-0030] [0051-0052])
CHO and TANIGUCHI do not disclose but GASKAMP discloses signal is received from an external device (Figs. 1a, 4-9 [Abstract] user is external and sends a signal [0010] [0013] [0077]). 
signal is received from an external device as taught by GASKAMP into the system of CHO and TANIGUCHI because of the benefit taught by GASKAMP to disclose an external control device available to a user for device control and data capture from a remote location whereby CHO and TANIGUCHI are directed towards image capture and analysis and would benefit from a handheld remote device available to a user to accomplish system control remotely.


As per Claim 4 CHO discloses The smart motion detection device of claim 3, wherein 
CHO and TANIGUCHI do not disclose but GASKAMP discloses the external device is a passive sensor (Figs. 1a, 4-9 [Abstract] device is a hand held communicator – passive until it senses input from user [0010] [0013] [0077]) (The motivation that applied in Claim 3 applies equally to Claim 4). 

As per Claim 9 CHO discloses The determining method of claim 7, wherein the event is detected when an alarm signal is received (See said analysis for Claim 3). 
CHO and TANIGUCHI do not disclose but GASKAMP discloses signal is received from an external device (See said analysis for Claim 3)

As per Claim 10 CHO discloses The smart motion detection device of claim 9, wherein 
CHO and TANIGUCHI do not disclose but GASKAMP discloses the external device is a passive sensor (See said analysis for Claim 4). 


Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US Pub. No.: 2016-0110973) in view of TANIGUCHI (US Pub. No.: 2014-0303435), Claims 1-2, 6-8, 12, and further in view of BAUDIMONT et al (US Pub. No.: 2016-0228987).

As per Claim 5 CHO discloses The smart motion detection device of claim 1, wherein the event is detected when (See said analysis for Claim 1)

CHO and TANIGUCHI do not disclose but BAUDIMONT discloses intensity variation between the first image and a reference image is greater than a predefined value (Figs. 1-2 threshold predefined value [0018-0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include intensity variation between the first image and a reference image is greater than a predefined value as taught by BAUDIMONT into the system of CHO and TANIGUCHI because of the benefit taught by BAUDIMONT to disclose an additional type of image analysis by comparing a captured image against a baseline reference image to determine the captured image metrics whereby CHO and TANIGUCHI 

As per Claim 11 CHO discloses The determining method of claim 7, wherein the event is detected when (See said analysis for Claim 5)
CHO and TANIGUCHI do not disclose but BAUDIMONT discloses intensity variation between the first image and a reference image is greater than a predefined value (See said analysis for Claim 5). 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3686.  The examiner can normally be reached on Mon-Fri from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481